Citation Nr: 1307482	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  06-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to separate compensable ratings for other nondermatological manifestations of mastocytosis, claimed as heart and back disability. 

2.  Entitlement to an initial compensable rating for chronic diarrhea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for the Veteran's mastocytosis. 

In support of his claim, the Veteran testified at a hearing before the RO in September 2006 before a Decision Review Officer's (DRO).  A transcript of the hearing has been associated with the claims file.

An evaluation of 60 percent from May 9, 2005 (the date of the Veteran's claim for an increase) to March 17, 2008 was granted for mastocytosis in an October 2008 rating decision.  A ten percent rating was assigned from March 18, 2008. 

In February 2009, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  In April 2009, the Board remanded his claim for further development.  

In August 2011, the Board denied a rating in excess of 60 percent from May 9, 2005 to March 17, 2008 for urticaria pigmentosa associated with mastocytosis and granted a rating of 30 percent, as of March 18, 2008.  The Board also determined that the Veteran had additional residuals of mastocytosis aside from dermatological impairment, and remanded the issues of entitlement to separate compensable ratings for recurrent diarrhea associated with mastocytosis and other nondermatological manifestations of mastocytosis to the RO via the Appeals Management Center (AMC), in Washington, DC.

In a June 2012 rating action, the RO granted service connection for chronic diarrhea and assigned a noncompensable evaluation effective from May 9, 2005.  In a July 2012 SSOC the AMC continued to deny separate compensable ratings for other nondermatological manifestations of mastocytosis.

As explained below, because the Veteran disagrees with the noncompensable rating assigned to his chronic diarrhea, the Board is remanding the claim to the RO via AMC for issuance of a statement of the case.   


FINDING OF FACT

In a letter dated February 15, 2013, prior to promulgating a decision in this appeal, the Board received notification from the Veteran that he is withdrawing his appeal on the issue regarding entitlement to  separate compensable ratings for other nondermatological manifestations of mastocytosis, claimed as heart and back disability.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal regarding entitlement to separate compensable ratings for other nondermatological manifestations of mastocytosis, claimed as heart and back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in August 2011, the Board remanded the issues of entitlement to separate compensable ratings for recurrent diarrhea associated with mastocytosis and other nondermatological manifestations of mastocytosis to the RO.

In a statement received in August 2011, the Veteran stated that he no longer believed that his mastocytosis caused back pain.  For the remainder of the letter, he only referred to gastrointestinal symptoms.  As it was not clear if the Veteran was withdrawing his claim for entitlement to a separate compensable rating for other nondermatological manifestations of mastocytosis, the Veteran representative was contacted to clarify his wishes.  

In a letter dated February 15, 2013, the Veteran's representative submitted an e-mail from the Veteran regarding whether he wanted to withdraw the issue.  In this e-mail, the Veteran noted that he had a previous consultation with a physician who indicated that his heart issues were not related to his mastocytosis.  He went on to state that the issue he wanted to address was the noncompensable rating assigned to his chronic diarrhea.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn his appeal regarding entitlement to separate compensable ratings for other nondermatological manifestations of mastocytosis (which have been variously characterized as heart and back problems) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The claim for entitlement to separate compensable ratings for other nondermatological manifestations of mastocytosis is dismissed. 



REMAND

As noted above, in a June 2012 rating action, the RO granted service connection for chronic diarrhea and assigned a noncompensable evaluation effective from May 9, 2005.  In an August 2012 response, the AMC received a timely Notice of Disagreement (NOD) concerning the denial of this claim.  However, in reviewing the claims file as well as Virtual VA records, he has not been provided a Statement of the Case (SOC).  So the Board is remanding this claim to the RO via the AMC to provide him this required SOC concerning this claim and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue is REMANDED for the following action:

Provide the Veteran an SOC addressing his claim of entitlement to an initial compensable rating for chronic diarrhea.  Advise him and his representative of the time they have for filing a Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect the appeal of this additional claim to the Board. 

If they perfect the appeal of this additional claim by submitting a timely substantive appeal, then return this claim to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


